UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :            12/17/2019
 UNITED STATES OF AMERICA,                                    :
                                              Plaintiff,      :
                                                              :     19 Cr. 592 (LGS)
                            -against-                         :
                                                              :   SCHEDULING ORDER
 PARFAIT MUTIMURA,                                            :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

           It is hereby ORDERED that that the parties shall file by February 13, 2020, any motions

in limine, and by February 20, 2020, any responses to the motions.

           ORDERED that the parties shall file by February 27, 2020, a joint statement as provided

in the Court’s Individual Rule H.1., a joint proposed voir dire, joint proposed requests to charge,

and a joint proposed verdict sheet, in each case noting any disagreements between or among the

parties.

           ORDERED that the parties shall appear for a final pretrial conference on March 5, 2020,

at 11:30 a.m. in Courtroom 1106 of the Thurgood Marshal Courthouse, 40 Foley Square,

New York, New York, 10007.

           ORDERED that at the final pretrial conference, the Government shall provide the Court

and the Defendant with a list of anticipated witnesses and exhibits, and the Defendant shall

provide the Court and the Government with a list of potential witnesses for purposes of voir dire.

In addition, the parties shall be prepared to discuss with the Court the number of trial days

needed.

           ORDERED that a jury trial is scheduled to begin on March 16, 2020, at 9:45 a.m. The

parties are reminded that any discussions regarding the possible disposition of this matter will not
stay the Court’s aforementioned schedule.

       ORDERED that for the reasons stated in the December 13, 2019, letter (Dkt. No. 26), the

Court finds that the ends of justice served by excluding the time between today until March 5,

2020, outweigh the best interests of the public and the defendant in a speedy trial under 18 U.S.C.

3161(h)(7)(A).

       The Clerk of Court is respectfully directed to close the open motion at Dkt. No. 26.


Dated: December 17, 2019
       New York, New York
